                     Case 19-24331-JKO       Doc 26    Filed 12/30/19    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                                      CASE NO.: 19-24331-BKC-JKO
                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

_____________________________/
DEBTOR

                                   NOTICE OF
         CONTINUED 341 MEETING OF CREDITORS AND CONFIRMATION HEARING

   YOU ARE HEREBY NOTIFIED that the §341 Meeting of Creditors has been continued to
January 24, 2020 at 2:00 PM at the UNITED STATES FEDERAL BANKRUPTCY COURTHOUSE,
299 EAST BROWARD BOULEVARD, ROOM 411, FORT LAUDERDALE, FL 33301.

  The Confirmation Hearing has been scheduled for February 03, 2020 at 9:00 AM at the UNITED
STATES FEDERAL BANKRUPTCY COURTHOUSE, 299 EAST BROWARD BOULEVARD,
ROOM 301, FORT LAUDERDALE, FL 33301.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Continued 341
Meeting of Creditors and Confirmation Hearing was served, via U.S. first class mail, certified mail and/or
CM/ECF, upon the parties listed on the attached service list this 30th day of December, 2019.


                                                                 /s/ Robin R. Weiner
                                                             _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
               Case 19-24331-JKO   Doc 26   Filed 12/30/19   Page 2 of 2
                                             NOTICE OF CONTINUED 341 MEETING OF CREDITORS
                                                                 CASE NO.: 19-24331-BKC-JKO

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
MICHAEL H. JOHNSON, ESQUIRE
3601 WEST COMMERICAL BLVD
SUITE 31
FT. LAUDERDALE, FL 33309

MICHAEL H. JOHNSON, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF
THIS NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
